                        Case 1:19-cr-00477-GHW Document 41 Filed 09/03/20 Page 1 of 1


                                       CARRILLO & CARRILLO
                                                          LAW FIRM-ABOGADOS
              CHARLIE EZRA CARRILLO (NY)

                                                                                                                    REF: 19- CR -477 (GHW)).
         MEMORANDUM ENDORSED
                                                                                                Friday, August 14, 2020
                                                                                      USDC SDNY
              VIA ECF                                                                 DOCUMENT
                                                                                      ELECTRONICALLY FILED
            The Honorable Gregory H. Woods                                            DOC #:
            United States District Court Judge                                        DATE FILED: 9/3/2020
            United States Courthouse
            500 Pearl Street, Room 2260
            New York, NY 10007


              Re:      United States v. Eliot Martinez, (19 CR 477 (GHW))


              Dear Judge Woods:

                       The undersigned counsel writes on behalf of the Defendant, Mr. Eliot Martinez, with the
              consent of the Government to request a postponement of the submission dates of the sentencing
              memorandums and an adjournment of the sentencing of Mr. Eliot Martinez. Currently, Mr.Eliot
              Martinez’s sentencing hearing is set for September 8, 2020, at noon. The parties make this
              request due to the health concerns and protocols in place in this District to control the spread of
              the COVID-19 virus. Additionally, the parties are unable to proceed with the sentencing
              memorandums because the United States Probation Office has not completed a Presentence
              Investigation Report (“PSR”) corresponding to Mr. Eliot Martinez.
                       Therefore, to ensure the health and safety of all involved and to provide ample time for
              the parties to prepare for sentencing properly, counsel requests an adjournment of at least 60
              days.
Application granted. The sentencing date is adjourned to December 9, 2020 at        Respectfully submitted,
4:00 p.m. Defendant's sentencing submissions are due no later than
November 18, 2020; the Government's sentencing submissions are due no
later than December 2, 2020. The government is directed to provide its            By:                //s//
factual statement to the probation office, if it has not done so, no later than 7
days from today. The defendant is directed to arrange for an interview with         Charlie Carrillo
the probation department no later than 14 days from today. The Court is             Counsel for Defendant, Eliot Martinez
advised that the delay in the production of the PSR is the result of defense
counsel's decision not to permit the defendant to be interviewed. If the
defendant is not interviewed by the date specified in this 259 West Patrick, Frederick, MD 21701
order, the PSR will be prepared withoutPhones: (718) 535-7282| (301) 378-8595| Fax: (240) 680-2762
the benefit of an interview; the defendant cannot unilaterally        E-mail: pa@carrillobrux.com
stall his sentencing by making himself unavailable for an interview.
The Clerk of Court is directed to terminate the motion pending at Dkt No. 40.
                                                                                www.cbalaw.net
SO ORDERED
September 3, 2020
